department of the treasury internal_revenue_service washington d c date contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date uniform issue list numbers legend m n e i u y1 y6 dear this responds to your request for rulings under sec_4944 and sec_4942 of the internal_revenue_code m is a charitable_trust under state law m is exempt from federal income_taxation under sec_501 a as an organization described in sec_501 and is classified as a private_foundation within the meaning of sec_509 m was formed for religious charitable scientific literary or educational_purposes within the meaning of sec_501 c since its inception m's principal activity has been to make grants to various organizations that are exempt under sec_501 c and classified as public_charities under sec_509 or m gives preference to large scale projects in a central region of the state n is a non-stock corporation exempt from federal income_taxation as an organization described in sec_501 c and classified as a hospital described in sec_170 a iii eisa non-stock corporation exempt from federal_income_tax as an organization described in sec_501 c and classified as a supporting_organization under sec_509 e is the parent of n neither m nor any disqualified_person within the meaning of sec_4946 with respect tom controls directly or indirectly n or f the combined mission of n and e is to enhance the health of the people of a certain geographical region in the center of the state n is in the process of building a new regional acute care hospital the hospital this will enable n to consolidate the inpatient services of its two current facilities facilities which are inadequate to meet the growing healthcare demands of the community the hospital will offer comprehensive inpatient and outpatient services consistent with the exempt purposes of n and f the total cost of constructing and equipping the hospital is estimated to be approximately dollar_figure the hospital will be financed from equity from n a grant from m in the amount of dollar_figure community fundraising a grant from m matching the community fundraising campaign dollar for dollar up to dollar_figure and a portion of the proceeds of bonds issued by is a public body corporate and politic and an instrumentality of the state one of the purposes of is to assist health care institutions in the undertaking of projects involving the acquisition construction improvement reconstruction and equipping of health care facilities to support the construction and equipment of the hospital agreed to issue tax exempt bonds the bonds the underwriters sought a rating for the bonds from two bond rating agencies based on the financial strength of n and e those agencies were unable to give the bonds an investment grade rating n was advised that if it established a debt service reserve fund in the amount of approximately dollar_figure the bonds would receive an investment grade rating the debt service reserve fund would be established solely for the support of the bonds and would be available to pay principal and interest on the bonds in the event n failed to meet its obligations n and e do not have sufficient resources themselves to fund the debt service reserve fund on the advice of an investment banking and strategic advisory firm that focuses exclusively on the health care industry it was determined that the debt service reserve fund be funded in part with proceeds from the bonds and in part by the acquisition of a surety bond to support the obligations of n with the assistance of m n would procure the surety bond from i n agreed to pay i the initial surety bond_premium in a lump sum payment and agreed to reimburse i for all amounts drawn on the surety bond as an integral condition to the issuance of the surety bond i required m to pledge marketable_securities the pledged securities in favor of i the pledged securities serve as collateral to secure the reimbursement obligations of n with m's commitment in hand i agreed to issue a debt service reserve fund financial guarantee insurance_policy the surety in the amount of dollar_figure m entered into a pledge agreement whereby it granted i an exclusive security_interest in the pledged securities under the pledge agreement m is obligated to reimburse i from the pledged securities and otherwise for all amounts drawn against surety plus the costs of i in the event n fails to reimburse i amounts i actually pays to the bond trustee under the surety further m entered into a control agreement naming i as a beneficiary of the pledged securities and authorizing i to draw down on the collateral without notice should the surety be drawn down as collateral i requires either cash debt obligations of the united_states government or common_stock of u due to the risk associated with common_stock and other_securities i requires that a downward adjustment be applied in computing the value of common_stock and securities for example because m is required to supply pledged securities with a value of dollar_figure if it posts u stock the stock value must be at least dollar_figure pursuant to the various agreements discussed above m deposited the pledged securities in the form of u stock valued at approximately dollar_figure in an account with a custodian selected by i to be held as security for the surety m may not substitute other assets for the pledged securities without the prior written consent of i m may not withdraw the pledged securities from the account without the prior written consent of i at all times the adjusted_value of the pledged securities must equal or exceed the amount of the insured limit under the surety m may not assign transfer mortgage pledge or in any way encumber the pledged securities furthermore m authorized i to direct the custodian to transfer the pledged securities to i or to sell and transfer the cash sale proceeds to i without the consent of or notice to m should n fail to reimburse i for any drawdown on the surety in the event the collateral is insufficient i may pursue m directly for any deficiency m may not use enjoy or dedicate to its own purposes the pledged securities in any way thus the pledged securities are beyond m's control and are at risk for all amounts due to the bond trustee in july y1 the authority issued the bonds in a total amount in excess of dollar_figure n entered into a loan agreement with the bond trustee under which n will make payment of interest and principal to the bond trustee which the bond trustee in turn will use to make all debt service payments on the bonds security for the bonds includes a final debt service reserve fund in the amount of approximately dollar_figure the final debt service reserve fund is composed of the surety and approximately dollar_figure of the bond proceeds in the event of a draw on the surety and the disposal by i of the pledged securities nand e would be jointly and severally obligated to reimburse m for the value of the realized collateral interest must be paid_by n and eon the amount of the disposed collateral at a rate equal to the prime rate plus three percent increasing by basis point sec_12 months after any advance is made and by basis points each year thereafter as long as there is no drawdown of the collateral no interest will be paid tom beginning on june y6 but subject_to satisfaction of certain financial ratios and other covenants and provided such action does not result in a reduction on the rating on the bonds n is obligated to contribute cash annually to fund the debt service reserve fund in lieu of the surety as the amount of the surety decreases the amount of the pledged securities required to be held as collateral also decreases if n fully funds the reserve fund with cash the surety will no longer have effect and the pledged securities will be released rulings requested the posting of the pledged securities in the amount of approximately dollar_figure as collateral for the surety is a program-related_investment within the meaning of sec_4944 and not a jeopardizing investment within the meaning of sec_4944 the posting of the pledged securities in the amount of approximately dollar_figure as collateral for the surety is a qualifying_distribution within the meaning of sec_4942 in an amount equal to the value of the pledged securities posted as collateral qualifying distributions sec_4942 imposes a tax on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year sec_4942 provides that the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which- the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 provides that the term qualifying_distribution means- a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation or ii a private_foundation which is not an operating_foundation as defined in subsection u except as provided in paragraph or any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_53_4942_a_-3 provides that the amount of a qualifying_distribution of property as defined in subparagraph of this paragraph is the fair_market_value of such property as of the date such qualifying_distribution is made sec_53_4942_a_-3 provides that the term qualifying_distribution means any amount including program-related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or other than any contribution to- a a private_foundation which is not an operating_foundation as defined in except as provided in paragraph c of this section or b an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation except as provided in paragraph c of this section jeopardizing investments sec_4944 imposes a tax on any private_foundation that invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 provides that investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 c b and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_53_4944-1 a i provides that except as provided in sec_4944 sec_53_4944-3 sec_53 4944-s a and subdivision ii of this subparagraph an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private_foundation if it is determine that the foundation managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long- and short-term financial needs of the foundation to carry out its exempt purposes in the exercise of the requisite standard of care and prudence the foundation managers may take into account the expected_return including both income and appreciation of capital the risks of rising and falling price levels and the need for diversification within the investment portfolio for example with respect to type of security type of industry maturity of company degree of risk and potential for return the determination whether the investment of a particular amount jeopardizes the carrying out of the exempt purposes of a foundation shall be made on an investment by investment basis in each case taking into account the foundation's portfolio as a whole no category of investments shall be treated as a per se violation of sec_4944 program-related investments sec_53_4944-3 provides that a program-related_investment shall not be classified as an investment which jeopardizes the carrying out of exempt purposes of a private_foundation a program-related_investment is an investment which possesses the following characteristics i the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 ie charitable scientific literary or educational_purposes ii no significant purpose of the investment is the production_of_income or the appreciation of property and iii no purpose of the investment is to accomplish one or more of the purposes described in sec_170 c d ie the purposes of attempting to influence legislation or of participating in or intervening in political campaigns on behalf of or in opposition to candidates for public_office sec_53_4944-3 provides that an investment shall be considered as made primarily to accomplish one or more of the purposes described in sec_170 c b if it significantly furthers the accomplishment of the private foundation's exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation's exempt_activities for purposes of sec_4944 and sec_53 through the term purposes described in sec_170 c shall be treated as including purposes described in sec_170 whether or not carried out by organizations described in sec_170 c sec_53_4944-3 provides that in determining whether a significant purpose of an investment is the production_of_income or the appreciation of property it shall be relevant whether investors solely engaged in the investment for profit would be likely to make the investment on the same terms as the private_foundation however the fact that an investment produces significant income or capital appreciation shall not in the absence of other factors be conclusive evidence of a significant purpose involving the production_of_income or the appreciation of property sec_53_4944-3 contains examples illustrating investments that qualify or do not qualify as program related investments prop sec_53_4944-3 sec_77 fed reg date does not change the rules but adds nine additional examples that illustrate investments that qualify as program related investments the preamble specifically notes that taxpayers may rely on the additional examples prior to the effective date including- example x is a non-profit corporation that provides child care services in a low-income neighborhood enabling many residents of the neighborhood to be gainfully_employed x meets the requirements of sec_501 k and is recognized as an organization described in sec_501 c x's current child_care_facility has reached capacity and has a long waiting list x has determined that the demand for its services warrants the construction of a new child_care_facility in the same neighborhood x is unable to obtain a loan from conventional sources of funds including a commercial bank because x lacks sufficient credit to support the financing of a new facility pursuant to a deposit agreement y a private_foundation deposits dollar_figureh in and lends an identical amount to x to construct the new child_care_facility the deposit agreement requires y to keep dollar_figureh on deposit with during the term of x's loan and provides that if x defaults on the loan may deduct the amount of the default from the deposit to facilitate 8's access to the funds in the event of default the agreement requires that the funds be invested in instruments that allow to access them readily the deposit agreement also provides that y will earn interest at a rate oft on the deposit the t rate is substantially less than y could otherwise earn on this sum of money if y invested it elsewhere the loan agreement between and x requires x to use the proceeds from the loan to construct the new child_care_facility y's primary purpose in making the deposit is to further its educational_purposes by enabling x to provide child care services within the meaning of sec_501 k no significant purpose of the deposit involves the production_of_income or the appreciation of property the deposit significantly furthers the accomplishment of y's exempt_activities and would not have been made but for such relationship between the deposit and y's exempt_activities accordingly the deposit is a program-related_investment analysis in order to fund the debt service reserve fund to secure the obligations of n and to ensure the issuance of the bonds on economically feasible terms m has irrevocably pledged approximately dollar_figure of securities to i to guarantee n's obligations to i and the investment m made the investment to allow n to construct and equip the hospital and for no other reason to be considered a program-related_investment the investment must have the following characteristics as set forth in sec_53_4944-3 i the primary purpose of the investment must be the accomplishment of one or more of the purposes described in sec_170 ii no significant purpose of the investment may be the production_of_income or the appreciation of property and iii no purpose of the investment may be the accomplishment of one or more of the purposes described in sec_170 c d with respect to characteristic i m was formed to carry out religious charitable scientific literary or educational_purposes within the meaning of sec_501 c consistent with the purposes described in sec_170 in particular m focuses its activities on three broad program areas healthcare education and youth development in the healthcare area m focuses on large scale projects that will have a significant impact on the quality and delivery of healthcare services increase operational efficiencies and have a significant impact in a particular central region of the state the investment achieves this purpose by advancing healthcare including charitable healthcare because it will enable the hospital to provide consolidated improved acute care services to the residents of that part of the state the investment enables n to benefit from the issuance of bonds by the proceeds of which have been used to construct and equip the hospital without the investment the bonds would not have been issued with an investment grade rating absent which the bonds either could not have been sold or could have been sold only at a prohibitively high interest rate in which case the construction and equipping of the hospital would be economically impossible but for the relationship between m's exempt purposes and the critical need for consolidated expanded acute healthcare services in the central part of the state m would not make the investment m has demonstrated a strong commitment to n and the hospital not including the investment m has committed dollar_figure of outright grants to the hospital m's sole reason for making the investment is the importance of the hospital to the community and the necessity of the bond proceeds issued with an investment grade rating to construct and equip the hospital with respect to characteristic ii no significant purpose of the investment is the production_of_income or the appreciation of property if n makes all scheduled interest and principal payments under the loan agreement with the bond trustee or funds the debt service reserve with cash payments over time as required the pledged securities will be released m will have put the pledged securities at risk for the benefit of n and beyond its own current use and enjoyment but would earn no premium on the investment if n is unable to make principal and interest payments the surety may be drawn down and i may dispose_of the pledged securities without notice tom in that event n and e will be jointly liable tom for the value of the disposed collateral plus interest accruing from the date of the drawdown at a modest rate in no event will m earn interest or any other return on its investment during the period before the drawdown in such a case however m is unlikely to recover the value of the pledged securities or any interest thereon having defaulted on its obligations n and e would likely be unable to reimburse m for the value of any pledged securities drawn on and liquidated no investor solely engaged in investment for profit would make the investment on the same terms as m ie by posting collateral with no possible return if the borrower meets its obligations and a hypothetical possibility of return but a much greater likelihood of total loss if the borrower is unable to meet its obligations with respect to characteristic iii no part of the investment will be used to accomplish purposes described in sec_170 ie lobbying or participating in political campaigns the terms of the investment bear a strong resemblance to the program-related_investment described in example of prop sec_53_4944-3 as in the example n a public charity is unable to obtain a loan for the construction of a new facility from conventional sources because of its low credit rating in the example a private_foundation deposits money in a bank to induce the bank to make a loan to the public charity to construct a new facility if the public charity defaults on the loan the bank may deduct the amount of the default from the deposit similarly m deposits marketable_securities as collateral to secure n's reimbursement obligations under a surety bond to support n's obligations under the bonds issued by to construct and equip the hospital if n fails to reimburse i amounts it pays to the bond trustee under the surety i may draw down the collateral for the amount drawn down on the surety in the example the deposit agreement provides that the private_foundation will earn interest at a rate substantially less than it could otherwise earn if it invested the money elsewhere similarly the possibility of m earning any return on the investment is negligible in the example the depositing of money with the bank to induce the bank to make a loan to the public charity is considered a program-related_investment since m's investment is critical to the issuance of the bonds to fund the construction and equipping of n's hospital it too is a program-related_investment within the meaning of sec_4944 sec_53_4942_a_-3 provides that a program-related_investment within the meaning of sec_4944 constitutes a qualifying_distribution within the meaning of sec_4942 and sec_53_4942_a_-3 given that m will treat the distribution as a qualifying_distribution m will need to include the stock in its distributable_amount for any year in which the stock is returned to m as a recovery_of a prior-year qualifying_distribution under sec_4942 and f c conclusion in light of the above we rule as follows the posting of the pledged securities in the amount of approximately dollar_figure as collateral for the surety is a program-related_investment within the meaning of sec_4944 and not a jeopardizing investment within the meaning of sec_4944 the posting of the pledged securities in the amount of approximately dollar_figure as collateral for the surety is a qualifying_distribution within the meaning of sec_4942 in an amount equal to the value of the pledged securities posted as collateral this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any se ction of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
